DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 4/23/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the amended language including “which corresponds to a fully assembled state of the yoke”.
Status of the Application
	Claim(s) 1-20 is/are pending.
	Claim(s) 1-20 is/are rejected.
Claim Rejections – 35 U.S.C. § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):

    PNG
    media_image1.png
    120
    1248
    media_image1.png
    Greyscale

Claim(s) 9, 11, 13, 15, 17 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 9, 11, 13, 15, 17 recites “the rotating structure” but lack antecedent basis. The claims are read to mean “a rotating structure”. 
Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image2.png
    158
    934
    media_image2.png
    Greyscale

Claim(s) 1, 3, 5, 7, and 18-19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Matsushita et al. (US 20180350559 A1) [hereinafter Matsushita] in view of Aitken (US 4847504 A) and FR1261249A (hereinafter Associated).
Regarding claim 1, Matsushita teaches a mass separator for bending a traveling direction of an ion beam to perform mass separation from the ion beam, the mass separator comprising: 
	a vacuum container in which a beam path is formed (ion beam requires vacuum pressure for operation, also see system with open vacuum processing chamber, 21, [0048]); 
	a coil (required for electromagnets, see [0034]) 
	
	
	Matsushita fails to explicitly disclose a coil disposed around a beam path bending along the traveling direction of the ion beam. It is unclear how the magnetic fields are generated. 
	However, the use of coils to form magnets and/or magnetic yokes was well known in the art at the time the application was effectively filed. For example, Aitken teaches to form the magnetic field in a beam bender comprising a coil (see Aitken, col 25, lines 49-57, col 26, lines 60-62, 280, 247) around the beam path bending along the traveling direction of the ion beam (see Aitken, fig 35-36), and also teaches an example of a yoke made of a magnetic body (see e.g. faraday cup assembly, col 35, line 65-68). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Aitken in the system of the prior art to enable and facilitate the intended operation of providing effective fields to direct the beam in a desired trajectory, for example in the manner taught by Aitken. Alternately, Walther teaches faraday cup assemblies made of magnetic body (see e.g. Walther, [0019-20]), and it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to select the known effective detector design including the magnetic material yoke (defining as the magnetic part) to enable the intended operation of the system. 
	The combined teaching of Matsushita and Aitken fails to explicitly disclose a yoke that is surrounding the beam path together with the coil and is made of a magnetic body, wherein the yoke is disposed around the vacuum chamber; a transfer structure that moves construction elements of the yoke between a normal position which corresponds to a fully assembled state of the yoke and a retracted position that does not overlap with at least a part of the normal position when viewed from 
	However, Associated teaches a system to enable heating to remove impurities in a beamline, while also preventing damage to the coils (see Associated, translation at p2, lines 63-65), said system comprising a yoke (see e.g. fig 4: 29) that is surrounding the beam path together with the coil (note e.g. 13) and is made of a magnetic body (see p3, lines 101-103), wherein the yoke is disposed around the vacuum chamber (around 1, see fig 4, inside 15,16, see p3, lines 147-48); a transfer structure (see e.g. 33) that moves construction elements of the yoke between a normal position which corresponds to a fully assembled state of the yoke (when pressed together for ion beam operation) and a retracted position that does not overlap with at least a part of the normal position when viewed from above and below (see from perspective of fig 4, where 29 would be where 37 is inserted), wherein the construction elements include at least an upper yoke at an upper position of the beam path, or a lower yoke at a lower position of the beam path (relative to e.g. the beam direction, see fig 4). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Associated with the system of the combined prior art because a skilled artisan would have been motivated to look for ways to enable the ability to flexibly clean the beamline components with high heat and avoid damaging components, in the manner taught by Associated. 

	Regarding claim 3, the combined teaching of Matsushita, Aitken, and Associated teaches at least two said upper yokes or at least two said lower yokes (see Associated, fig 4: 12,13, and translation, p3, lines 99-102) are disposed along the beam path (paired on either side of the beam path) (alternately note Matshishita, fig 2, showing multiple sectors in the directions of the beam path), and one of the upper yokes or one of the lower yokes is configured to be fixed in a state of overlapping with the another one of the upper yokes or the another one of the lower yokes (e.g. along left-right axis, fig 4), and move to the retracted position together with another one of the upper yokes or another one of the lower yokes when moving from the normal position to the retracted position (moves as a unit) (alternately, note all moving together during cleaning and operation modes).
	Regarding claim 5, the combined teaching Matsushita, Aitken, and Associated fails to explicitly disclose the transfer structure is disposed at a radial inside of a bent beam path. However, it would have been obvious to place the threaded alignment sections of the transfer structure (see Associated, fig 2: 6, 33) at the inside or outside radial bent as a routine design choice. Further, it was well known to use some kind of motor or actuator for the intended operation of imparting movement onto movable  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
	Claim 7 is rejected for similar reasons as claim 5 above.
	Regarding claim 18, the combined teaching Matsushita, Aitken, and Associated teaches the lifting and lowering structure lifts and/or lowers the fixing member along the rotational axial member (see Associated, figs 2, 4, as 33 turns).
	Regarding claim 19, the combined teaching Matsushita, Aitken, and Associated teaches the transfer structure comprises a positioning surface (see Associated, showing a plate on the left side of fig 2 near the numeral 33) that limits the lifting and/or the lowering of the fixing member by the lifting and lowering structure or the rotating of the fixing member by the rotating structure when the upper yoke or the lower yoke fixed to the fixing member is lifted and/or lowered or rotated to a predetermined position (will naturally limit how far the yokes can be separated because it will mechanically hit the plate).

Claim(s) 2, 4, 6, 8-17, and 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Matsushita, Aitken, and Associated, as applied to claim 1 above, and further in view of Shirai (US 5263381 A).
	Regarding claim 2, the combined teaching of Matsushita, Aitken, and Associated teaches the transfer structure comprises: a fixing member (see e.g. Associated, fig 4, threaded hole part in side piece, 12) that is fixed to the upper yoke or the lower yoke at the normal position (see fig 4); a lifting and lowering structure (in left-right direction in fig 4, note fixing structure around 12 and 13, e.g. 35) that lifts and/or lowers the fixing member (see fig 4); and a rotating structure (see threaded rod, 33) 
	Claim 4 is rejected for similar reasons as claim 2 above.
	Claim 6 is rejected for similar reasons as claim 5 above.
	Claim 8 is rejected for similar reasons as claim 5 above.
	Regarding claim 9, the combined teaching Matsushita, Aitken, and Associated fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Shirai, for similar reasons as claim 2 above. The combined teaching teaches the beam path has a predetermined curvature (see Matsushita, fig 2). The combined teaching may fail to explicitly disclose a rotation center of the fixing member which rotate by the rotating structure is substantially aligned with a curvature center of the predetermined curvature of the beam path. However, It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to adjust the relative position of the threaded portion having the rotating elements (see Associated, fig 2: 33; Shirai, fig 2), including a position substantially at said curvature center, as a routine skill in the art, and/or to change the relative sizes of the steering magnets (see Matsushita, fig 2: 16), to provide a more compact device or enable use of less powerful magnets, or to simplify manufacturing. It has held that discovering an optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233. Further, it would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Claim 10 is rejected for similar reasons as claim 9 above.
	Claim 11 is rejected for similar reasons as claim 9 above.
	Claim 12 is rejected for similar reasons as claim 9 above.
	Claim 13 is rejected for similar reasons as claim 9 above.
	Claim 14 is rejected for similar reasons as claim 9 above.
	Claim 15 is rejected for similar reasons as claim 9 above.
Claim 16 is rejected for similar reasons as claim 9 above.
	Claim 17 is rejected for similar reasons as claim 9 above.
	Claim 20 is rejected for similar reasons as claim 19 above.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.